Citation Nr: 1717820	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  14-37 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 60 percent for coronary artery disease (CAD) status post angioplasty, to include atherosclerosis.  

2.  Entitlement to an effective date prior to August 20, 2010, for the award of service connection for CAD.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to March 1956 and from July 1964 to July 1982.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Regarding the matter of entitlement to an earlier effective date for the award of service connection for CAD, the Veteran submitted a timely Notice of Disagreement with the May 2011 rating decision and the RO issued a Statement of the Case on the matter in July 2014.  The Veteran's VA Form 9, Substantive Appeal, submitted that same month, did not include the earlier effective date issue, and he did not submit a Substantive Appeal on the matter at any time during the pendency of the appeal.  However, the Veteran presented testimony on this issue during an informal telephone conference with a Decision Review Officer (DRO) in March 2016, indicating his desire to continue to appeal this claim.  While there is no indication that the Veteran filed a timely substantive appeal, the issue was certified by the RO and was included in the Veteran's representative's March 2017 Appellate Brief.  Thus, the Board will waive the issue of timeliness and will exercise jurisdiction over the claim.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (finding that VA waives objection to the timeliness of a Substantive Appeal by taking actions that lead the Veteran to believe that an appeal was perfected).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial increased disability rating for CAD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from March 1969 to February 1970 and has a presumptive herbicide disease.  

2.  No formal or informal claim for entitlement to service connection for ischemic heart disease or CAD was received by VA prior to August 20, 2010.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 20, 2010, for an award of service connection for CAD status post angioplasty, to include atherosclerosis, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.114, 3.816 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The appeal arises from a disagreement with the initially assigned effective date after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Veteran's available service treatment records have been obtained.  Post-service private medical records have also been obtained, as well as VA examination reports.  No additional development is necessary as the claim turns on when a claim was filed and when the Veteran had CAD.  All records potentially relevant to this matter appear to be of record.  Thus, VA's duty to assist has been met.  

II. Legal Criteria and Analysis

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  

There are also some exceptions to the regulations set forth in 38 C.F.R. § 3.400.  First, if compensation is awarded pursuant to a liberalizing law, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Moreover, if a claim is reviewed, upon the Veteran's request, more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for only a period of one year prior to the date of receipt of the request for review.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p); McCay v. Brown, 9 Vet. App. 183 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 1997).  

A second exception to the regulations regarding effective dates for disability compensation involves those veterans who qualify as eligible under 38 C.F.R. § 3.816.  See also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989).  Under that regulation, a Nehmer class member is a veteran who served in the Republic of Vietnam and who has a "covered herbicide disease."  See 38 C.F.R. § 3.816(b).  

The Board finds that because service connection for CAD was granted based on the Veteran's presumed exposure to herbicides while serving in the Republic of Vietnam, he is a Nehmer class member as is contemplated under 38 C.F.R. § 3.816(b).  

The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation for a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease which in this case is August 31, 2010 (the effective date of the regulatory amendment establishing presumptive service connection for ischemic heart disease).  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2). 

In this case, the disability at issue is CAD or ischemic heart disease, which was added as a presumptive disability, effective August 31, 2010.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  Here, the RO did not issue any rating decisions during the period from September 25, 1985 to May 3, 1989, including regarding compensation for ischemic heart disease.  As such, the issue is whether a formal or informal claim for ischemic heart disease was received by VA between May 3, 1989 and August 20, 2010, the current effective date for the award of service connection.  

Regulations defining a "claim" were revised, effective March 24, 2015.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  The revision eliminated informal claims and required claims on specific forms.  In this case, however, the applicable regulations are those prior to the revision, as this claim was pending prior to March 24, 2015.  As such, the Board will apply the regulations effective prior to March 24, 2015 regarding defining a claim.

Under those regulations, the terms "claim" and "application" refer to a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or a person acting as next friend of the claimant who is not sui juris, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a). 

An informal claim must be (1) a communication in writing that (2) expresses an intent to apply for benefits, and (3) identifies the benefits sought.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate an original claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").

The failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  Lalonde v. West, 12 Vet. App. 377 (1999); see also 38 U.S.C.A. § 7104(a).  However, the Board is not required to "conjure up issues that were not raised by the appellant."  Brannon v. West, 12 Vet. App. 32 (1998).  Moreover, the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Id. at 35.  Likewise, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition.  KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  

Review of the record shows that there is no indication that the Veteran filed a claim for service connection for ischemic heart disease or CAD, either formal or informal, prior to August 20, 2010.  

A September 1982 rating decision granted service connection for hypertension, effective August 1, 1982, the day after the Veteran's discharge from service.  

An October 2008 correspondence from VA to the Veteran indicates that he was seen for an Agent Orange registry examination.  This exam revealed no acute findings on chest X-ray and normal bloodwork results.  There was no evidence of a diagnosis of a heart-related condition.

The Veteran submitted his and another veteran's statements regarding their exposure to Agent Orange while they served in Vietnam in August 2009.  The Veteran's statement does not identify any disabilities he associated with such exposure.  

The Veteran filed an initial claim for service connection for several disabilities, including a heart attack and congestive heart failure, which was received by VA on August 20, 2010.  Although the August 2010 claim did not expressly reference ischemic heart disease or CAD, the RO liberally construed the August 20, 2010 claim, as including a claim of service connection for ischemic heart disease.  Pursuant to that claim, the RO obtained private treatment records of the Veteran that demonstrated that he had a history of a myocardial infarction on June 13, 1988.  As these records were received subsequent to the August 20, 2010 effective date and do not reflect an intent to file a claim for VA compensation benefits, they do not qualify as an informal claim.

The Veteran and his representative assert that his ischemic heart disease began in service as evidenced by his diagnosed hypertension at discharge, and that the effective date should therefore be August 1, 1982, the first day after his discharge from service.  Alternatively, the Veteran argues that the effective date should be June 13, 1988, the date of his myocardial infarction.  

Although 38 C.F.R. § 3.309(e) recognizes ischemic heart disease, including CAD, atherosclerotic cardiovascular disease and myocardial infarction, as a presumptive disease due to exposure to herbicides, the regulation specifically states that ischemic heart disease does not include hypertension.  38 C.F.R. § 3.309(e), Note 2.  Further, there is no indication that VA previously denied compensation for CAD or ischemic heart disease in any rating decision.  In fact, there were no rating decisions issued between the September 1982 rating decision granting service connection for hypertension and the May 2011 rating decision currently on appeal.  

As the Veteran's claim was pending before VA between May 3, 1989 and August 31, 2010, the effective date assigned was the date the claim was received by VA pursuant to 38 C.F.R. § 3.816.  Although the Veteran's CAD arose prior to the date of the claim, the date of VA's receipt of the claim controls the assignment of the effective date here and, accordingly, the proper effective date is the currently assigned date of August 20, 2010.  

Accordingly, as the preponderance of the evidence is against a finding that the Veteran is entitled to an effective date earlier than August 20, 2010 for the award of service connection for CAD status post angioplasty, to include atherosclerosis, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

An effective date prior to August 20, 2010, for the award of service connection for CAD status post angioplasty, to include atherosclerosis, is denied.


REMAND

The Veteran last had a VA examination to fully evaluate his service-connected CAD status post angioplasty, to include atherosclerosis, in February 2011.  In email correspondence received in December 2015, the Veteran indicated that his private physician told him that his heart condition had taken a turn for the worse.  Further, in the March 2017 Appellate Brief, the Veteran's representative requested he be afforded another examination to assess the current severity of his service-connected CAD.  The issue must be remanded to afford him a contemporaneous VA examination to assess the current extent and severity of his CAD status post angioplasty, to include atherosclerosis.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  
Prior to the above examination, any outstanding records of pertinent medical treatment should be obtained.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include any treatment with Dr. I.V.J.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

2.  After the above development has been accomplished, the Veteran must be afforded a VA cardiovascular examination to determine the severity of his service-connected CAD, status post angioplasty, to include atherosclerosis.  Any necessary tests and studies must be completed.  The electronic claims file must be made available to the examiner.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  After the completion of the above and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


